 UNITED STEELWORKERS OF AMERICA 177 United Steelworkers of America. AFL-CIO Erie Company) and Donald Watson. Case 30-CB-1182 September 18, 1978 DECISION AND ORDER BY MEMBERS PENELLO, MURPHY, AND TRUESDALE On May 26, 1978, Administrative Law Judge vin J. Welles issued the attached Decision in this ceeding. Thereafter, General Counsel filed exceptions and a supporting brief, and Respondent filed a brief in support of the Administrative Law Judge's siOn. Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, as amended, the tional Labor Relations Board has delegated its thority in this proceeding to a three-member panel. The Board has considered the record and the tached Decision in light of the exceptions and briefs and has decided to affirm the rulings, findings, and conclusions of the Administrative Law Judge and to adopt his recommended Order. ORDER Pursuant to Section IO(c) of the National Labor Relations Act. as amended, the National Labor tions Board adopts as its Order the recommmended Order of the Administrative Law Judge and hereby orders that the complaint herein be, and it hereby is, dismissed in its entirety. MB1BER PENELLO, concurring: I continue to protest the senseless wasting of the Board's resources by the formal processing of ingless cases like this through complaint and hearing. Essentially, the complaint alleges a trivial, isolated violation of the Union's duty of fair representation.1 Moreover, the adverse consequences resulting there-1 The facts of this case are as follows: The Charging Party. Watson, ap· proached his union steward. Miller, and stated that be wanted to file a grievance merely involving wb1cb of the Employer's officials Watson was required to report to upon returning from sick leave. (Only 3 months earlier. Watson had threatened Miller With physical harm in an unrelated incident.) Miller offered to prepare the grievance. However. Watson demanded that he himself write out the grievance, despite Miller's protestatiOns that the proper procedure was for a steward to fill out the form. In an effort to accommodate Watson, Miller suggested that he mail a gnevance form to Watson. How· ever, the next day, Miller learned that Watson had been discharged. Omse· quently, Miller did not mail the form to Watson. who neither subsequently contacted the Union again about his grievance nor attempted to file a griev· ance regarding his discharge. Thus, at worst, the steward made a simple error in JUdgment m thinking that Watson's discharge obviated the need to send him a grievance form. As the Administrative Law Judge stated, the General Counsel failed to demonstrate that Miller acted arbitrarily m not sendmg the gnevance form to Watson. 238 NLRB No. 24 from were based on pure speculation.2 In such ters of a minor or isolated character, the General Counsel should exercise his discretion under Section 3(d) of the Act to refuse to issue a complaint and proceed to a hearing. See my comments in Bureau of National Affairs, Inc., 235 NLRB 8, fn. 2 ( 1978); less Food Products, Inc., 236 NLRB 161 ( 1978). curring opinion.3 As the U.S. Court of Appeals for the District of Columbia Circuit stated in Truck ers, Oil Drivers, Filling Station and Platform Workers Local No. 705 of the International Brotherhood of Teamsters [Johns-Mansville Products Corporation] v. N.L.R.B., 509 F.2d 425, 428 ( 1974), referring to my dissent in the underlying Board case: "The Board has latitude not to burden itself and the courts with finitesimally small abstract grievances.'" This case appears to be one of those trivial grievances to which the court referred. The Board's resources are not itless and its caseload (projected to 61.000 cases in the next fiscal year) is expanding dramatically, resulting in a severe backlog of crisis proportions of cases awaiting hearing. In sum, the Board should concern itself with substantial or significant violations of the Act rather than with cases involving such trivia. 'The General Counsel intimates in its brief to the Board that Miller's fa1lure to mall the grievance form to Watson caused Watson not to tile a second grievance over hiS discharge. 3 These comments are based on the general principle set forth 10 A 11U'rican Federation of Musicians, Local 76, AFL-C/0 (Jimmy Wake(!.· Show), 202 NLRB 620 (1971). which has been adopted by the courts. See N.L R.B. v. Columbw Typographtcal 1./nion No. 101, International Typographical Union of .'Vorth America, AFL-C/0 [The Evening Star Newspaper Co. and the Wash· mgton Daily Ne-..Łsj, 470 F.2d 1274 (C.A.D.C., 1972), denying enforcement nf 193 NLRB 1089 (!971); Dallas Mailers Union, Local No. 143 and 1fllerna· rwnal Mailers Umon (Do-.· Jones Company, lncf v .
. loi'.LR.B., 445 F.2d 730 (C.A.D.C.. 197]), enfg. 181 NLRB 286 (1970); and Truck Drivers, Oil Dm· ers, Filling Stallons and Platform Workers Local 705. IBT [Johns Mansl'llle Corporation] v . 
.'V.LR.B, 509 F.2d 425 (C.A.D.C., !974), enfg. 205 NLRB 387 (!973). DECISION STATEMEI"T OF THE CASE MELVIN J. WELLES, Administrative Law Judge: Th1s case was heard at Milwaukee, Wisconsin, on January 12, 1978, based on charges filed September 14, 1977, and a complaint issued October 28, 1977, alleging that Respondent violated Section 8(b)( I )(A) of the National Labor Relations Act, as amended. The General Counsel and Respondent Union have filed briefs. Upon the entire record in the case, including my tion of the witnesses, and upon consideration of the briefs, I make the following: fiNDINGS OF fACT I. THE BlJSII"ESS OF THE EMPLOYER AI"D THF. LABOR ORGANIZATION ISVOLVED Bucyrus-Erie Company, herein called the Company, is a Delaware corporation engaged in the manufacture of heavy  178 DECISIONS OF NATIONAL LABOR RELATIONS BOARD equipment at various locations throughout the United States, including the South Milwaukee, Wisconsin, location involved in this proceeding. During the past calendar year, the Company sold and shipped products valued in excess of $50,000 directly to customers located outside the State of Wisconsin, and during the same period it purchased and received goods valued in excess of $50,000 directly from points located outside the State of Wisconsin. I find that it is an employer engaged in commerce within the meaning of Section 2(6) and (7) of the Act. United Steelworkers of America, AFL-CIO, the Respondent herein, is, as it mits, a labor organization within the meaning of Section 2(5) of the Act. II. THE ALLEGED UNFAIR LABOR PRACTICES A. The Facts The charging party, Donald Watson. began working 
for the Company November 5. 1973. He became a member of Respondent Union, remaining one until he was made a pervisor in August 1974. During that period. he had a ber of meetings with Union Steward John Miller. In June 1977. a Company inspector, Milt Bergman, told Miller that Watson had, during an argument with Bergman. threatened to kick Bergman's "m-f -ass." and. when Bergman said he was going to get Steward Miller, Watson said "Bring him up here and I'll do the same to him." Miller went to see Watson. who told Miller. according to Miller's testimony, not to worry. Miller then spoke with Foreman Hank Bukowski. Finally, at a meeting with Superintendent John Savagian present, Miller told Savagian he was "kind of scared to work under this man if I had to." Savagian sured Miller that "nothing would happen. He'd take full responsibility." According to Watson, he did tell Bergman "if you don't go away. I'll wring your neck." in order to get Bergman "to just go away and stop bothering me about something I didn't know anything about." Watson said he "came to the conclusion that although I probably didn't mean anything threatening by it, I should have said it in a ditrerent way." And, also according to Watson, Superintendent Savagian "put me in the position of having to promise him that I would not do-not do to him what I had never said I was going to do in the beginning. That meeting broke up with the resolution that Milt Bergman and I would have as little to do with each other as possible. Nothing was said further by John Miller. Watson testified that after the meeting broke up. he asked Miller "why he would just accept the word of someone coming up to him telling him something like that, and not even trying 
to find out if there were any basis in it. And like it was a type of thing whereas he ally looked over and said well, hey. I know how your kind are." Finally, Watson testified that he believed Miller was "pacified" by Savagian, and that there were no ters" between the two after the Bergman incident. In August 1977, Miller heard "yelling and screaming," went to the door. and employees James Meyers "came and threw his helmet on the floor." Miller asked Meyers what had happened, and Meyers replied that Watson had tacked him. A meeting was held in relation to this incident with Meyers repeating his allegations that Watson put him in a cart. and beat him with a flashlight. This incident gered the Company's returning Watson to the bargaining unit the next week as an employee. Watson requested, and was granted, a disciplinary suspension, in order to consider the matter. He finally agreed to return to the bargaining unit, and when he came into the plant on August 29 to pick up his check, he so informed Joe Graves of the Industrial Relations Department and signed authorization papers to go back to the unit. He had been on sick leave. having informed Superintendent Savagian of that fact on August 22. Watson reported to the plant September II. to go to work as a welder. He presented a "release letter" from a doctor, to the plant nurse. She refused to accept it because it was addressed to Superintendent Graves. Her supervisor, the head nurse, was called over, and she too said that son should see Graves about the matter. Watson then went to Foreman Bukowski, and Bukowski told him he had to see Graves, and could not work until "released through dustrial Relations." Watson at this point asked to see a union steward to file a grievance about not being allowed to return to work.' According to Miller. he first told Watson that he (Miller) could not accept a grievance because Watson was a man. Watson explained that he was back in the bargaining unit. Miller then, according to his testimony. confirmed by that of Foreman Bukowski, offered to write out a grievance for Watson. but Watson wanted to take the form home and mail it to the Company. Miller explained that this was not the proper procedure. Miller also offered to have Watson write down on a piece of paper JUSt what the grievance was all about. and Miller would then put m the grievance as Watson wrote it.' Watson refused this ofl'er. Finally, Miller told Watson he would see a committee man the next ing and send Watson grievance forms. Miller did not send the forms to Watson the next day because. according to his testimony, he was told the next morning that Watson was no longer a company employee. that he had been fired.3 B. Discussion The General Counsel contends that "the conduct of the Union, by refusing to allow Watson to file a grievance. by refusing to give Watson grievance forms, by providing son with hostile representation. and by perfunctorily missing the investigation of the Company's refusal to allow Watson to return to work. without even giving notice to 1 Watson testified that he wanted to file two grievances. one concernmg the procedures of that evening. with hiS not being permuted to return to work without seeing Graves, and the other concerning some remarks that had been made to him by another employee. None of the other witnesses to the inc1dent mentioned anything about this second "gnevance." and m any event it does not appear to be relevant to a resolution of th1s case that a second gnevance may have been mentiOned. 1 Watson's own testimony tends to confirm Miller's in this respect. Watson testified that Miller "made the offer to sign a blank steward report and he would then fill in the grievance. I told him then that he d1dn't know the facts of the matter. And there was no way he could effectively write a grtevance tf he did not know what it was about." 'In fact. the Company had matled a letter of discharge to Watson on September 9, which he did not receive until after September 12. On ber 12. Watson called Graves, who told him ahout the letter of discharge. There IS no evidence that Bukowski or Miller knew on September II that Wat,on had heen discharged.  UNITED STEELWORKERS OF AMERICA 179 Watson, constitutes unfair, invidious and irrelevant conduct within the meaning of Miranda Fuel, Inc." Boiled down to its essentials. the General Counsel rests his position on the arguments ( l) that the Union's failure to process Watson's grievance was arbitrary, and no satisfactory explanation for the failure was given, and (2) that the Union's strated hostility toward Watson, evidenced particularly by the June incident involving Watson, Miller, and Bergman. in effect requires the inference that "Miller's representation of Watson would never be in complete good faith." The facts of this case. however, do not support either prong of the General Counsel's argument. Both Watson's testimony and Miller's conduct on the evening of Septem· her II establish, in my view, that Miller was seeking ways to help Watson. rather than to frustrate his attempts to grieve concerning the developing situation. Whether or not \1iller had reason to dislike Watson.' I cannot accept the General Counsel's view th·tt from "that alone" er's hostility toward Watson in June). I should conclude that Miller could never represent Watson "m complete good Even accepting at face value all of Watson's testimony,' and disregarding not only any conflicting testimony. hut also certain internal inconsistencies in Watson's testimony. I must conclude that the General Counsel has not lished a violation hy the Union here. The absolute mum required for a violation by a union-some sort of arbitrary and unexplained failure to process a grievance--'The General Coumel emphasizes m hiS hnef that \1Jller. w1th respect to the June mnJent mvolvmg Bergman. admttteJ to havmg a<.:ted on the hast-" uf "pure hearsay." The General goes lm to contrast Miller'" real'twn 1n 'une to the "JemeJ wlth \'Iiiier's actions m September, when he ··convemcntly dJo;;heheves hear:-.aj whH.:h he has e\ery reason to he!Je\e," the "rumor" he had heard that Watson was h.tck m the hargammg umt. But the report hy Bergman to M1ller m June was not hearsay to M1ller (Miller\ testimony .1hout that rep"rt would he hearsay .is to what Watson had 10 fact done). And the "cnnvemently dJSheheved" hearsay was, as Miller testified, tn the effect" that \Vatson hack m the umt, clearly hear..,ay ahout the fact of the matter hy any standard. Although th1s ,.-ase does nnl turn on the legal concermng what ts or is not hearsay. 11 does not stnke me a" illogical for someone tn react to what 1S loki h1m JJre\:tly, and not to react to a ··rumor." hnallj. althnugh Miller d1J at saj that \Vabon Y.a ... a foreman. and he could not therefnre a grJe\am.·e. he nhvJou..,Jy prnceeded after \Vabon told hm1 he was fll) longer a fi.)reman. 'W.1tson testJiied .it nne point that Miller t"ld h1m. on September II when he was attemptmg tn file the gnevance. that Kenneth Roth had told M1ller not to take part 111 any gnevances filed hy Watson, that Vlatson was "nn h1s nwn," and \1iller wa:-. to "turn his had .. " on an)' prohlems or gnevances Watson m1ght have. Miller den1ed saymg anythmg like thJS to Watson. and Roth demed ever havmg had any 'uch wnversati(ln With M1ller. The eral Counsel does not advert to test1mony m hnef. Even 1f I were to conclude that Miller did say thiS at the outset or his diSCUSSIOn With Watson that evening, Miller's later conduct would demonstrate that he d1d not follow Roth's pre.\umeJ .. For a vanety of reasons, however. I cannot credit \\'a tn respect over the Jemals of Miller and Roth In the first place. "'hat M1ller actually did (even !lased solely on Watson's testtmnny) W..t!o. nnt tn keepmg wtth a statement. Second}). as dent pmnt:o. nut In 1h hnef. tht_.., testmwn} was an emhelhshment of the versu.m of the evenh that \\iatson had earl1er gtven, and was addm:ed h} a lcadmg 4Ue!o.l1on. Fmally, there heing no way 1n whtch M1\ler or Roth wuld have kno\\n that Watson would appear that evenmg and attempt to go to work. nr that the two and would take the pnsitton he had to go thn,ugh Graves if he did show up. 11 "dilncult to 1magme why they would haH" or assumed he would ha\e and made any ktnd of Jetermmallon pro or con as to whether the Llnwn wnuld handle the prohlem-" or \\'atson. has not been met in the light of Watson's testimony that Miller did "offer to sign a blank steward report sheet and he would fill in the grievance." The testimony. which I credit. of both Bukowski and Miller. which is actually not too dir ferent from that of Watson m this respect, also strates that Miller, far from refusing to represent Watson, was seeking out ways to accommodate the procedure as he believed them to be with what Watson wanted. Based on all the testimony. it is apparent that Watson was not satisfied with the manner in which Miller was ceeding, that he wanted to write out his own grievance. The difference of opinion regarding the proper procedure. and Watson's refusal to go along With Miller's suggestions as to how the grievance should he filed, do not amount to a ure to process the grievance." If anything. 1t would appear that Watson was more hostile to Miller than 'vtiller to son, for Watson evidently d1d not trust Miller to fill out the form correctly, even with Watson writing out the tion. Thus. Watson testified that he told Miller "I felt I was capable of writing my own grievance. And I did not need him to copy it because I didn't know if he would copy it exactly like I had written it. I had been made aware of situations out there where guys have written grievances and these grievances have been changed." In the light of man's earlier accusation that Watson had threatened Miller. it is understandable that Watson (whether or not the accusation were true) might fear that Miller harbored some resentment toward him, and might not give h1m hearted representation. His subjective feelings 111 this spect do not. however, serve to show that any such fears were well founded: only the evidence of what Miller ally did can he the basis for determining whether or not the Union failed in its duty of fair representation toward son. Local 1\'o. 1 :!68, Cniled A u/omohile, Aerospace and ncullllrallmplt'ment Worlsers oj'A.menca {Chrysler lion), 193 NLRB 898.909 (1971). It is true that Miller did not follow tnrough on his ment to Watson that he would get grievance f(>rms to him the next day. But the nature of the difficulty on the evening of September II-the insistence of the nurse. the head nurse. and Foreman Bukowski that Watson had to he cleared hy Graves. of the Industrial Relations Department, to come to work. had. in effect, been mooted h) the day. when Miller discovered that Watson was no longer an employee. The General Counsel argues that the Lnion owed son the affirmative duty, the next day, "to get hack to son," when Miller learned he had been discharged. Perhaps some further commumcation from the Union to Watson might have been a more desirable way for the Umon to have handled the matter. But absent any attempt by son to file a grievance about his discharge--and he, too. knew nothing about the discharge until September 12--I cannot legally fault the Lmon for not doing anythmg elseŁ 'Arter all. Watson had been a super.JS<If when last <In the J<lb. and had not worked .is a rank and file employee SJnc·e 1974. although he may call} have heen one from Augu-"t 22 on. (It was not unttl August 29 that he mdKated he would accept the frnm 1\) employee.) It would therefore not ha\'e heen ent1rel) unrea-"tmahle for the L:n10n to take the po!o.Jtllm tt could not htm at all. It did not, as the facts show, take that posJtlon other than the tnltJal h_v Miller to \\o'atson on Septemher II.  180 DECISIONS OF NATIONAL LABOR RELATIONS BOARD For all the foregoing reasons, I conclude that dent has not violated the Act,' and issue the following ommended: 7 In view of this disposition of the case, I need not pass on the dent's motion to dismiss the case, renewed m 1ts brief, on the ground that it did not state a cause of action. ORDER8 The complaint herein is dismissed in its entirety. ' In the event no exceptions are filed as provided by Sec. I 02.46 of the Rules and Regulations of the National Labor Relations Board, the findings, conclusions, and recommended Order herein shall, as provided in Sec. 102.48 of the Rules and Regulations, be adopted by the Board and become its findings, conclusions, and Order, and all objections thereto shall be deemed waived for all purposes. 